UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 15, 2014 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Other Jurisdiction of Incorporation) 1-13582 51-0363307 (Commission File Number) (IRS Employer Identification No.) 5555 Concord Parkway South, Concord, NC (Address of Principal Executive Offices) (Zip Code) (704)455-3239 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders of Speedway Motorsports, Inc. (the “Company”) held on April15, 2014, William R. Brooks, Mark M. Gambill and James P. Holden were reelected to the Board of Directors by the Company’s stockholders. The other members of the Board of Directors are O. Bruton Smith, Marcus G. Smith, Robert L. Rewey, and Tom E. Smith. In addition to reelection of three directors, the stockholders gave advisory approval of the Company’s executive compensation, and ratified the selection of PricewaterhouseCoopers LLP as the principal independent registered public accounting firm of the Company for the fiscal year ending December 31, 2014. For Against Withheld Abstentions Broker Non-Votes Reelection of William R. Brooks Reelection of Mark M. Gambill Reelection of James P. Holden Advisory Approval of Speedway Motorsports, Inc’s. Executive Compensation Ratification of PricewaterhouseCoopers LLP as principal accounting firm of the Company for the year ending December 31, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPEEDWAY MOTORSPORTS, INC. Date: April 18, 2014 By: /s/ J. Cary Tharrington IV J. Cary Tharrington IV Vice President and General Counsel
